Exhibit 10.4
MUTUAL RELEASE AND TERMINATION OF
ETHANOL MARKETING CONTRACT AGREEMENT
May 14, 2009
This Mutual Release and Termination of Ethanol Marketing Contract Agreement
(hereinafter “Agreement”) is made and is effective when fully executed below
between Eco-Energy Inc. (hereinafter “Eco”), having its principal place of
business at 725 Cool Springs Blvd, Suite 500, Franklin, Tennessee 37067 and One
Earth Energy, LLC. (hereinafter “One Earth”), having its principal place of
business at 1306 West 8th Street, Gibson City, Illinois 60936. Each of Eco and
One Earth may be referred to individually as a “Party” or collectively as
“Parties.
RECITALS:
Whereas, Eco and One Earth entered into an “Ethanol Marketing Contract” dated
September 15, 2006 (hereinafter “Marketing Contract”), whereby Eco has the right
to market the entire output of One Earth’s ethanol plant located in Gibson City,
Illinois for a period of three years commencing on the first day of production,
which has yet to begin as of the date of this Agreement.
Whereas, Eco and One Earth mutually desire and agree to terminate the Ethanol
Marketing Agreement, a copy of which is attached as Exhibit A.
NOW THEREFORE, it is agreed:
AGREEMENT:
1. Marketing Contract Termination. Eco and One Earth hereby irrevocably
terminate all rights and obligations under the Ethanol Marketing Contract
effective upon the execution of this Agreement. This Agreement is mutually
entered into by both Eco and One Earth for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged. This Agreement of
mutual termination shall be binding upon the parties, their successors, assigns
and personal representatives.
2. Previous Contractual Purchase Obligation. Prior to entering into this
Agreement, Eco and One Earth have previously completed one (1) purchase
contract, i.e., ONEP042809-1, for the sale of ethanol. Specifically, on
April 28, 2009, One Earth agreed to sell, and Eco agreed to purchase, six
hundred thirty eight thousand (638,000) gallons of ethanol for the month of June
(July) 2009 at the price of $1.52 per gallon. Notwithstanding anything to the
contrary in this Agreement, both Eco and One Earth are obligated to comply with
the terms of this single purchase agreement, i.e., ONEP042809-1 to include, but
not limited to, Eco being obligated to compensate One Earth the agreed upon
purchase price for the above mentioned volume and One Earth being obligated to
compensate Eco the agreed upon marketing fee, i.e., $.0075 per net gallon, for
said volume. Upon conclusion of the rights and obligations regarding
ONEP042809-1 neither party shall have any further rights or duties to the other.
3. Non-Disparagement and Non-Disclosure Clause. The Parties agree that neither
will engage in any conduct or communications designed to disparage the other.
Additionally, the Parties agree, confirm and understand that certain
Confidential Information previously may have been disclosed to the other Party.
Both Parties agree not to, at any time now or in the future, copy, make any use
of, or disclose to any third party any Confidential Information that was
provided to the other Party. “Confidential Information” shall mean all
information, whether written, printed, electronically stored or oral, that has
been disclosed or made available to either Party by the other Party to include,
but not limited to, the terms and conditions of the Ethanol Marketing Contract
and information relating to sales strategies or forecasts.

 

 



--------------------------------------------------------------------------------



 



4. Entireties. This Agreement represents the final agreement between Eco and One
Earth regarding the subject matter hereof and may not be contradicted by
evidence or prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements between the parties.
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed.

          Eco-Energy Inc.
      By:   /s/ Larry Beckwith         Name:   Larry Beckwith         Title:  
CEO        One Earth Energy, LLC
      By:   /s/ Steven Kelly         Name:   Steven Kelly         Title:  
President     

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Ethanol Marketing Agreement

 

 